USCA4 Appeal: 22-6441      Doc: 14         Filed: 09/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6441


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JEFFREY EDELEN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah K. Chasanow, Senior District Judge. (8:11-cr-00288-DKC-2; 8:16-cv-00866-
        DKC)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Jeffrey Edelen, Appellant Pro Se. Jared Engelking, Special Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6441      Doc: 14         Filed: 09/13/2022     Pg: 2 of 2




        PER CURIAM:

               Jeffrey Edelen seeks to appeal the district court’s order resolving several motions

        related to the appointment of counsel in his pending 28 U.S.C. § 2255 motion and motion

        for compassionate release under 18 U.S.C. § 3582(c)(1)(A). This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order Edelen seeks to appeal is neither a final

        order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

        appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      DISMISSED




                                                    2